


Exhibit 10(y)
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of November 20, 2014 (the
“Effective Date”), between Invacare Corporation (the “Company”) and John M.
Remmers (“Executive”).


WHEREAS, Executive is currently employed by the Company in the position of
Executive Vice President and General Manager of North America and Global Product
Development; and


WHEREAS, the Company desires to retain Executive in the position of Executive
Vice President and General Manager, North America, and Executive desires to be
so retained.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:


1.    Definitions.
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
“Affiliate(s)” — means any Person which, directly or indirectly controls, is
controlled by, or is under common control with, any referenced Person.
“Agreement” — means this Employment Agreement, including any Exhibits hereto, as
amended from time to time.
“Board” — means the Board of Directors of the Company.
“Cause” — means the occurrence of any of the following events during the
Employment Period:
(i) Executive shall have been convicted of a felony;
(ii) Executive commits an act or series of acts of dishonesty in the course of
Executive’s employment which are materially inimical to the best interests of
the Company, as determined by the Company;
(iii) any federal or state regulatory agency with jurisdiction over the Company
has issued a final order, with no further right of appeal, that has the effect
of suspending, removing, or barring Executive from continuing his service as an
officer of the Company;
(iv) after being notified in writing by the Company to cease any particular
Competitive Activity, Executive shall intentionally continue to engage in such
Competitive Activity while Executive remains in the employ of the Company; or
(v) Executive shall fail to devote his full business time to the business of the
Company (excluding for these purposes any services performed for any charitable
organizations, or organizations where




--------------------------------------------------------------------------------




he is participating as the Company’s representative), which failure continues
after 30 days following the Company’s notice to Executive specifying such
failure, during which time he will have the right to cure.
“Compensation Committee” — means the Compensation & Management Development
Committee of the Board.
“Disability” — means any physical or mental impairment because of which:
(a) Executive is entitled to (i) disability retirement benefits under the
federal Social Security Act or (ii) recover benefits under any long-term
disability plan maintained by the Company or Executive; (b)  Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or is continuous for a period of 180 days; or (c) Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
Executives of the Company.
“Company” — Invacare Corporation, an Ohio corporation, and its successors and
assigns.
“Employment Period” — the period of time during which Executive is employed
under this Agreement.
“Good Reason” - means the occurrence of any of the following events that remain
uncured by the Company following 30 days advance written notice thereof by
Executive (which written notice is provided by Executive within 30 days of the
occurrence of the event); unless Executive grants his prior written consent: (a)
Executive’s principal place of employment is relocated more than 75 miles from
One Invacare Way, Elyria, Ohio; (b) any reduction of Executive’s salary
(“Salary”) to a level below the annualized amount of the $425,000 (or, if less,
95% of the Executive’s then applicable Salary); or (c) if and to the extent that
the Company has provided Executive with the opportunity to earn a cash bonus
under a cash incentive compensation plan during the Employment Period, any
reduction of Executive’s target opportunity for cash incentive compensation as
an officer or employee of the Company to a level below 75% of his Salary;
notwithstanding the foregoing, no reduction in Salary or reduction in
opportunity for incentive compensation shall constitute “Good Reason” under this
Agreement if other executive officers of the Company receive proportionate
reductions in salary or opportunity for cash incentive compensation within the
same calendar quarter as Executive.
“Person” — means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.




--------------------------------------------------------------------------------






2.    Employment Term and Duties.
2.1    Employment. The Company hereby continues to employ Executive, effective
as of the Effective Date, and Executive accepts continued employment by the
Company, effective as of the Effective Date, upon the terms and conditions set
forth in this Agreement.
2.2    Term. The term of this Agreement shall begin on the Effective Date and
continue until the earlier of (i) the date this Agreement is terminated in
accordance with the provisions of Section 5 hereof or (ii) the third anniversary
of the Effective Date.
2.3    Duties. Executive will (a) devote Executive’s business effort, time,
energy and skill (vacations and reasonable absences due to illness excepted) as
is necessary to fulfill the duties of his position and those assigned by the
Interim President and Chief Executive Officer or by the non-interim Chief
Executive Officer; (b) use his best efforts to promote the success of the
Company’s business, and (c) cooperate fully with the reasonable requests of the
Interim President and Chief Executive Officer or of the non-interim Chief
Executive Officer in the advancement of the best interests of the Company and
its Affiliates. During the Employment Period, Executive shall not be engaged in
or provide services to any other business or Person (whether engaged for profit
or not), which interferes with Executive’s obligations under this Agreement.
3.    Termination.
3.1    Events of Termination.
(a)    Death; Disability. In the event of Executive’s death or Disability, his
employment with the Company shall be deemed terminated as of the end of the
month in which such death occurs or such Disability is determined to have
occurred.
(b)    By The Company for Cause. Executive’s employment with the Company may be
terminated immediately at the option of and by written notice from the Company
if the Board in good faith determines that Executive has acted (or has refrained
from acting) in such a manner that a termination of employment for Cause exists.
(c)    By The Company without Cause. The Company also may terminate Executive’s
employment at any time upon not less than thirty (30) days advance written
notice without Cause. The Company may accelerate the effective date of such
termination if, in lieu of such notice, and in addition to the payments required
by Section 3.2(b) below, the Company continues to pay Salary to Executive for a
number of days equal to the number of days by which the Company accelerated the
effective date of Executive’s termination.
(d)    By Executive without Good Reason. Executive may terminate his employment
with the Company at any time without Good Reason upon not less than thirty (30)
days advance written notice to the Company; provided, however, that after the
receipt of such notice, the Company may, in its discretion, accelerate the
effective date of such termination at any time by written notice to Executive.
(e)    By Executive with Good Reason. Executive may terminate his employment
with the Company with Good Reason upon not less than thirty (30) days advance
written notice to the




--------------------------------------------------------------------------------




Company, which notice shall specify, in reasonable detail, Executive’s basis for
alleging Good Reason; provided, however, that after the receipt of such notice,
the Company may, in its discretion accelerate the effective date of such
termination at any time by written notice to Executive so long as the Company
continues to pay Salary to Executive for a number of days equal to the number of
days by which the Company accelerated the effective date of Executive’s
termination.
3.2    Termination Pay. Effective upon the termination of the Employment Period,
the Company will be obligated to pay Executive (or, in the event of his death,
his designated beneficiary) only such compensation as is provided in this
Section 3.2, or as otherwise provided under any Company plans or programs.
Except as otherwise provided herein with respect to unused vacation, Executive
will not receive, as part of his termination pay pursuant to this Section 3.2,
any payment or other compensation for any vacation, holiday, sick leave, or
other leave unused on the date the notice of termination is given under this
Agreement. For purposes of this Section 3.2, Executive’s designated beneficiary
will be such individual beneficiary or trust, located at such address, as
Executive may designate by notice to the Company from time to time or, if
Executive fails to give notice to the Company of such a beneficiary, Executive’s
estate. The Company shall not be required to perform its obligations under this
Section 3.2 unless and until such time as the Company has received a release
agreement duly executed and not revoked by Executive (or Executive’s beneficiary
or representative) in substantially the form attached hereto, but only if such
release agreement is executed, delivered to the Company, and not revoked by
Executive on or prior to the date which is thirty (30) calendar days following
Executive’s date of separation from employment (and if not, then the Company
shall be relieved of any obligation under this Section 3.2), provided, that such
release agreement shall not release the Company from its applicable payment
obligations under this Section 3.2.
(a)    Termination by Death or Disability. If the Employment Period is
terminated because of Executive’s death or as a result of Executive’s Disability
under Section 3.1(a), the Company will, in accordance with normal payroll
practice, pay to Executive or to Executive’s designated beneficiary, Executive’s
(i) accrued but unused vacation earned in the fiscal year in which such death or
Disability occurs (it being acknowledged that for purposes of determining such
amount one-twelfth (1/12) of Executive’s paid vacation allowance shall accrue at
the end of each month of such fiscal year) and (ii) Salary through the end of
the month in which such death or Disability occurs. In addition to the
foregoing, if Executive’s employment is terminated because of Executive’s death
or Disability under Section 3.1(a), the Company will pay to Executive or to
Executive’s designated beneficiary, on a pro rata basis to the date of death or
Disability, such bonus, if any, to which Executive would have been entitled if
his employment had not terminated prior to the end of such fiscal year, all in
accordance with the Company’s normal practices and following the Company’s
determination of such pro rata bonus amount, if and only to the extent provided
under the terms and conditions of any bonus plan and only if and when paid to
other executives of the Company participating in such bonus plan.
(b)    Termination by The Company Without Cause. If the Company terminates
Executive’s employment without Cause, the Company will continue to pay to
Executive his Salary, in accordance with normal payroll practice, for (i) an
initial period of nine (9) months following the effective date of the
termination of his employment and (ii) if Executive has not commenced other
employment, for an additional period of up to six (6) months following such
initial period, to be determined on a month-to-month basis based upon whether
Executive has commenced other employment. In connection with the




--------------------------------------------------------------------------------




foregoing, Executive agrees to promptly notify the Company of Executive’s
commencement of other employment.
(c)    Termination by Executive Without Good Reason or For Any Reason. If
Executive terminates his employment for any reason other than Good Reason, the
Company shall continue to pay to Executive his Salary, in accordance with normal
payroll practice, for the shorter of: (i) thirty (30) days, or (ii) the notice
period provided by Executive with respect to his termination.
(e)    Termination by Executive with Good Reason. If Executive terminates his
employment with Good Reason, the Company will continue to pay to Executive his
Salary, in accordance with normal payroll practice, for (i) an initial period of
nine (9) months following the effective date of the termination of his
employment and (ii) if Executive has not commenced other employment, for an
additional period of up to six (6) months following such initial period, to be
determined on a month-to-month basis based upon whether Executive has commenced
other employment. In connection with the foregoing, Executive agrees to promptly
notify the Company of Executive’s commencement of other employment.
4.    Restrictive Covenants. Executive expressly re-affirms and re-acknowledges
his agreement to all of his covenants and obligations contained in the Technical
Information and Non-Competition Agreement between the Company and Executive
dated February 24. 2011 (the “Technical Information and Non-Competition
Agreement”), and further acknowledges and agrees that said covenants and
obligations of the Technical Information and Non-Competition Agreement survive
Executive’s execution of this Agreement.
5.    General Provisions.
5.1    Representations and Warranties by the Parties. Each of the Company and
Executive represents and warrants to the other party that the execution and
delivery by the Company or Executive, as applicable, of this Agreement do not,
and the performance by the Company or Executive, as applicable, of such party’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Company or
Executive, as applicable; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Company or Executive, as applicable, is a party or by
which the Company or Executive, as applicable, is or may be bound. If requested
by the Company, Executive must submit to a reasonable number of mental or
physical examinations by a licensed physician reasonable acceptable to the
parties to enable a determination of Executive’s “Disability” for purposes of
this Agreement. Executive hereby authorizes the disclosure and release to the
Company of the results of any such mental or physical examinations and all
supporting records. If Executive is not legally competent, Executive’s legal
guardian or duly authorized attorney-in-fact will act in Executive’s stead, for
the purposes of submitting Executive to the examinations, and providing the
authorization of disclosure.
5.2    Obligations Contingent on Performance. The obligations of the Company
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon Executive’s performance of Executive’s obligations
hereunder.




--------------------------------------------------------------------------------






5.3    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
5.4    Binding Effect; Delegation of Executive’s Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any Affiliate to which the Company may assign this
Agreement or any entity with which the Company may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of Executive under this Agreement, being personal, may not be
delegated or assigned.
5.5    Notices. All notices required to be given or delivered pursuant to this
Agreement shall be in writing, and shall be given or delivered as follows:
If to the Company:    Invacare Corporation
One Invacare Way
Elyria, Ohio 44035
Attention: Chief Executive Officer


If to Executive:    John M. Remmers
349 Aurora Road
Hudson, OH 44236


or in any case, to such other address for a party as to which notice shall have
been given to each other parties hereto in accordance with this Section. Notices
so addressed shall be deemed to have been duly given (i) on the third business
day after the day of registration, if sent by registered or certified U.S. Mail,
first-class postage prepaid, or (ii) on the next business day following the
documented acceptance thereof for next-day delivery by a national overnight air
courier service, or (iii) on the date sent by facsimile transmission, if
electronically confirmed. Otherwise, notices shall be deemed to have been given
when delivered to such address.


5.6    Entire Agreement; Amendments. This Agreement, as it may be amended from
time to time, contains the entire agreement between the parties with respect to
the subject matter hereof and, except as otherwise specified herein, supersedes
all other agreements or understandings, oral or written, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement shall not amend, modify supersede or otherwise affect the Change of
Control Agreement made as of May 13, 2013 between the Company and Executive,
which agreement shall remain in full force and effect. This Agreement may not be
amended orally, but only by an agreement in writing signed by the parties
hereto.




--------------------------------------------------------------------------------




5.7    Governing Law; Venue and Jurisdiction. This Agreement shall be governed
under the laws of the State of Ohio. The Company and Executive each consent to
the exclusive venue and personal jurisdiction over them in any state or federal
court with jurisdiction over Lorain County, Ohio or Cuyahoga County, Ohio for
the purpose of construction and enforcement of this Agreement.
5.8    Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.
5.9    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
5.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
5.11    Withholding. The Company shall have the right to withhold from any
payments and benefits under this Agreement any and all amounts necessary for
payroll taxes and other withholdings.
5.12    Maintenance of Exemption From Code Section 409A. It is the intention and
purpose of the Company and Executive that this Agreement shall be deemed to be
at all relevant times exempt from, or in compliance with, Section 409A of the
Internal Revenue Code of 1986, as amended, (“Section 409A”) and all other
applicable laws. This Agreement shall be so interpreted and is intended to be so
administered. However, notwithstanding anything in this Agreement to the
contrary, the Company makes no representations or warranties as to the tax
effects of payments made to Executive pursuant to this Agreement, and any and
all tax consequences incident to such shall solely be the responsibility of
Executive, or any successor-in-interest. The words “termination of employment,”
“end of the Employment Period,” “separation from service” or similar or related
terms shall mean the “separation from service” of the Executive from the Company
and all affiliates for purposes of Section 409A of the Code (provided that death
and Disability, rather than separation from service, shall be treated as the
distribution events under Section 3.1(a) and 3.2(a) for purposes of Section 409A
of the Code). Notwithstanding any provision in this Agreement to the contrary,
if Executive is deemed to be a "specified employee" within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s separation
from service (within the meaning of Treas. Reg. Section 1.409A-1(h)), then any
payment or benefit pursuant to this Agreement on account of Executive’s
separation from service, to the extent such payment constitutes non-qualified
deferred compensation subject to Section 409A and is required to be delayed
pursuant to Section 409A(a)(2)(B)(i) of the Code (after taking into account any
exclusions applicable to such payment under Section 409A), shall not be made
until the first payroll date to occur after (i) the expiration of the six (6)
month period from the date of Executive’s separation from service, or (ii) if
earlier, the date of Executive’s death (the "Delay Period"). Upon the expiration
of the Delay Period,




--------------------------------------------------------------------------------




all payments and benefits delayed pursuant to this Agreement (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay), will be paid or reimbursed to Executive in a lump sum, with
interest at the mid-term applicable federal rate, and any remaining payments and
benefits due under this Agreement will be paid or provided in accordance with
the normal payment dates specified for them herein. Each payment hereunder
(including without limitation each monthly payment or payment made on a payroll
period basis, even if it might otherwise be part of a series of installment
payments) shall constitute a separate payment hereunder for purposes of Section
409A of the Code.


IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the date first written above.


INVACARE CORPORATION




By: /s/ Patricia A. Stumpp
Name: Patricia A. Stumpp
Title: Senior Vice President—Human Resources


(“The Company”)






/s/ John M. Remmers
JOHN M. REMMERS
(“Executive”)








--------------------------------------------------------------------------------




GENERAL RELEASE OF CLAIMS


John M. Remmers ("Executive") and Invacare Corporation (the “Company"), in
exchange for their mutual covenants and obligations set forth herein, hereby
agree as follows:
1.Executive’s Release. For consideration in the form of the payments and
benefits described in the Employment Agreement between Executive and the Company
dated [ ] (the “Employment Agreement”), Executive does hereby for himself and
for his heirs, executors, successors and assigns, release and forever discharge
the Company, its parent company(ies), subsidiaries, divisions, and affiliated
businesses, direct or indirect, if any, together with its and their respective
officers, directors, shareholders, management, representatives, agents,
employees, successors, assigns, and attorneys, both known and unknown, in both
their personal and agency capacities (collectively, “the Company Entities”) of
and from any and all claims, demands, damages, actions or causes of action,
suits, claims, charges, complaints, contracts, whether oral or written, express
or implied and promises, at law or in equity, of whatsoever kind or nature,
including but not limited to any alleged violation of any state or federal
anti-discrimination or anti-retaliation statutes or regulations, including but
not limited to Title VII of the Civil Rights Act of 1964 as amended, ERISA, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act (“FMLA”),
Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
Title VIII of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the False Claims Act, breach of any express or
implied contract or promise, wrongful discharge, violation of public policy, or
tort, all demands for attorney's fees, back pay, holiday pay, vacation pay,
bonus, group insurance, any claims for reinstatement, all employee benefits and
claims for money, out of pocket expenses, any claims for emotional distress,
degradation, humiliation, that Executive might now have or may subsequently
have, whether known or unknown, suspected or unsuspected, by reason of any
matter or thing, arising out of or in any way connected with, directly or
indirectly, any acts or omissions of the Company or any of its directors,
officers, shareholders, employees and/or agents arising out of Executive's
employment and separation from employment which have occurred prior to the date
this Release of Claims (“Release”) becomes effective pursuant to Section 7
hereof (the “Effective Date”), or which may arise as a result of his separation
from employment, except those matters specifically set forth herein, and except
for any health, welfare, pension or retirement benefits, if any, which may have
vested on Executive's behalf prior to his separation from employment under the
generally applicable terms of such programs, and except for any claims arising
solely out of Executive’s status as a shareholder of the Company, and except for
any rights Executive has under any applicable policies of Directors and Officers
liability insurance, and except for any rights Executive has under any Indemnity
Agreement.


2.Older Workers Benefit Protection Act (“OWBPA”). Executive recognizes and
understands that, by executing this Release, he shall be releasing the Company
Entities from any claims that he now has, may have, or subsequently may have
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§621, et
seq., as amended, by reason of any matter or thing arising out of, or in any way
connected with, directly or indirectly, any acts or omissions which have
occurred prior to and including the Effective Date of this Release. In other
words, Executive will have none of the legal rights against the aforementioned
that he would otherwise have under the Age Discrimination in Employment Act of
1967, 29 U.S.C. §§621, et seq., as amended, by his signing this Release.
3.Consideration Period. The Company hereby notifies Executive of his right to
consult with his chosen legal counsel before signing this Agreement. Through his
signature below, Executive represents that he has consulted with, and been
represented by, competent legal counsel in the negotiation of this Release and
the related Employment Agreement. The Company shall afford, and Executive
acknowledges receiving, not less than twenty-one (21) calendar days in which to
consider this Release to ensure that Executive’s




--------------------------------------------------------------------------------




execution of this Release is knowing and voluntary. In signing below, Executive
expressly acknowledges that he has been afforded the opportunity to take at
least twenty-one (21) days to consider this Release and that his execution of
same is with full knowledge of the consequences thereof and is of his own free
will.
Notwithstanding the fact that the Company has allowed Executive twenty-one (21)
days to consider this Release, Executive may elect to execute this Release prior
to the end of such 21-day period. If Executive elects to execute this Release
prior to the end of such 21-day period, then by his signature below, Executive
represents that he has consulted with, and been represented by, his chosen legal
counsel, and his decision to accept this shortening of the time was knowing and
voluntary, and was not induced by fraud, misrepresentation, or any threat to
withdraw or alter the benefits provided by the Company herein, or by the Company
providing different terms to any similarly-situated Executive executing this
Release prior to end of such 21-day consideration period. The parties agree
changes, whether material or immaterial, to this Release shall not restart the
running of the twenty-one (21) day time period.
4.Revocation Period. Both the Company and Executive agree and recognize that,
for a period of seven (7) calendar days following Executive’s execution of this
Release, Executive may revoke this Release by providing written notice revoking
the same, within this seven (7) day period, delivered by hand or by certified
mail, addressed to Patricia A. Stumpp, Senior Vice President--Human Resources,
Invacare Corporation, One Invacare Way, Elyria, OH 44035, delivered or
postmarked within such seven (7) day period. In the event Executive so revokes
this Release, each party will receive only those entitlements and/or benefits
that he/it would have received regardless of this Release.


5.Acknowledgments. Executive acknowledges that Executive has carefully read and
fully understands all of the provisions of this Release, that Executive has not
relied on any representations of the Company or any of its representatives,
directors, officers, executives and/or agents to induce Executive to enter into
this Release, other than as specifically set forth herein and that Executive is
fully competent to enter into this Release and has not been pressured, coerced
or otherwise unduly influenced to enter into this Release and that Executive has
voluntarily entered into this Release of Executive's own free will. Executive
further acknowledges that he has consulted with, and been represented by,
competent legal counsel in the negotiation of this Release. The parties agree
that any capitalized terms not otherwise defined herein shall have the meaning
given to them in the Employment Agreement.
6.Governing Law. This Release shall be governed under the laws of the State of
Ohio.
7.Effective Date. This General Release of Claims shall become effective only
upon (a) execution of this General Release of Claims by Executive after the
expiration of the twenty-one (21) day consideration period described in §3 of
this General Release of Claims, unless such consideration period is voluntarily
shortened as provided by law; and (b) the expiration of the seven (7) day period
for revocation of this General Release of Claims after execution by Executive
described in §4 of this General Release of Claims without this General Release
of Claims being revoked, but only if such execution and expiration of the
revocation period both occur on or prior to a date which is thirty (30) calendar
days following Executive’s date of separation from employment.
CAUTION TO EXECUTIVE: READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY ENTITIES PRIOR TO THE EFFECTIVE DATE OF THIS
GENERAL RELEASE OF CLAIMS.




--------------------------------------------------------------------------------






DATE OF EXECUTION BY EXECUTIVE:        AGREED TO AND ACCEPTED BY:






________________________________        ________________________________
John M. Remmers


EXECUTION WITNESSED BY:
________________________________


DATE OF EXECUTION BY COMPANY:        AGREED TO AND ACCEPTED BY
INVACARE CORPORATION
                            
________________________________        ________________________________
BY:
TITLE:


EXECUTION WITNESSED BY:
________________________________






